Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 22, 2019

                                      No. 04-18-00697-CV

                                         Lois S. CANTU,
                                            Appellant

                                                 v.

                             Chad HANCHEY and Alyka Hanchey,
                                       Appellees

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVCN-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                         ORDER
        After we granted Appellees’ first motion for extension of time to file the brief, Appellees’
brief was due on January 16, 2019. See TEX. R. APP. P. 38.6(b), (d). On the extended due date,
Appellees filed an unopposed second motion for a thirty-day extension of time to file the brief
until February 15, 2019. See id. R. 10.5(b).
        Appellees’ motion is GRANTED. Appellees’ brief is due on February 15, 2019. Any
further motion for extension of time to file Appellees’ brief will be disfavored.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court